Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161955                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh
            Plaintiff-Appellee,                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 161955
                                                                    COA: 353450
                                                                    Kalamazoo CC: 1997-000230-FC
  WILLIAM HALL,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the July 16, 2020 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).

         ZAHRA and CLEMENT, JJ., would deny leave to appeal under MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 2, 2021
           b0616
                                                                               Clerk